      Case: 1:19-cv-01900 Document #: 1 Filed: 03/19/19 Page 1 of 5 PageID #:1



                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 STRUCTURAL IRON WORKERS LOCAL                     )
 NO. 1 PENSION FUND,                               )
                                                   ) CASE NO.: 19-CV-
                      Plaintiff,                   )
       vs.                                         ) JUDGE:
                                                   )
 KC PRECAST LLC, a New Jersey limited              ) MAGISTRATE JUDGE:
 liability company,                                )
                                                   )
                      Defendant.                   )
                                                   )

                                       COMPLAINT

      NOW COMES the Plaintiff, the STRUCTURAL IRON WORKERS LOCAL NO. 1

PENSION FUND, by and through its attorneys, JOHNSON & KROL, LLC, complaining of the

Defendant, KC PRECAST LLC, and alleges as follows:

                               JURISDICTION AND VENUE

1.    This action arises under Sections 502 and 515 of the Employee Retirement Income Security

      Act (hereinafter referred to as “ERISA”) (29 U.S.C. §§ 1132 and 1145) and Section 301 of

      the Labor-Management Relations Act. (29 U.S.C. § 185). The Court has jurisdiction over

      the subject matter of this action pursuant to 29 U.S.C. §§ 185(c), 1132(e)(1), and 1145, as

      well as 28 U.S.C. § 1331.

2.    Venue is proper in this Court pursuant to 29 U.S.C. § 1132(e)(2) in that the STRUCTURAL

      IRON WORKERS LOCAL NO. 1 PENSION FUND (“Pension Fund”), the Structural Iron

      Workers Local No. 1 Welfare Fund, the Structural Iron Workers Local No. 1 Annuity Fund,

      the Apprenticeship Training and Journeyman’s Retraining Fund, the National I.W.

      Apprenticeship Fund, and the Local No. 1 Scholarship Fund (collectively, the “Trust


                                         Page 1 of 5
     Case: 1:19-cv-01900 Document #: 1 Filed: 03/19/19 Page 2 of 5 PageID #:2



     Funds”) are administered at 7700 Industrial Drive, Forest Park, Illinois 60130, and pursuant

     to 28 U.S.C. §1391(b)(2) in that a substantial part of the events or omissions giving rise to

     Plaintiff’s claims occurred in the Northern District of Illinois, Eastern Division.

                                          PARTIES

3.   The Trust Funds receive contributions from numerous employers pursuant to collective

     bargaining agreements between employers and the Local Union No. 1 of the International

     Association of Bridge, Structural, Ornamental and Reinforcing Iron Workers (“Union”)

     and, therefore, are multiemployer plans under 29 U.S.C. § 1002.

4.   The Trust Funds were established and are administered pursuant to the terms and

     provisions of certain Agreements and Declarations of Trust (the “Trust Agreements”).

5.   The Pension Fund is required to receive, hold and manage all monies required to be

     contributed to the Trust Funds and is the authorized collection agent under the Principal

     Agreement and Trust Agreements for contributions and deductions to the Trust Funds and

     Union required under the Principal Agreement.

6.   Pursuant to 29 U.S.C. §1132(a)(3), the Pension Fund is authorized to bring this action on

     behalf of its participants and beneficiaries for the purpose of collecting unpaid

     contributions.

7.   The Union is the bargaining representative of KC PRECAST LLC’s (“KC PRECAST”)

     bargaining unit employees.

8.   The Defendant KC PRECAST is a New Jersey Corporation with its principal place of

     business located in Niagara Falls, New York.

                             COUNT I
          BREACH OF THE COLLECTIVE BARGAINING AGREEMENT

9.   Plaintiff re-alleges and incorporate the allegations contained in paragraphs 1-8 of this

                                          Page 2 of 5
      Case: 1:19-cv-01900 Document #: 1 Filed: 03/19/19 Page 3 of 5 PageID #:3



      Complaint with the same force and effect as if fully set forth herein.

10.   KC PRECAST is an employer engaged in an industry affecting commerce that entered into

      a Compliance Agreement whereby it agreed to be bound by the provisions of the Principal

      Agreement for all times relevant to this action. (A copy of the Principal Agreement is

      attached as Exhibit 1); (A copy of the Compliance Agreement is attached as Exhibit 2).

11.   Through the agreements referred to in paragraph 10, the Defendant KC PRECAST also

      became bound by the provisions of the Trust Agreements.

12.   Pursuant to the provisions of the Principal Agreement and Trust Agreements, KC

      PRECAST is required to make monthly reports of hours worked by covered employees

      and pay contributions to the Trust Funds at the negotiated rate.

13.   Pursuant to the Principal Agreement, KC PRECAST is required to deduct union wage

      assessments (“union dues”) from its covered employees’ paychecks and remit payment of

      those union dues to the Pension Fund, as the collection agent for the Union.

14.   Pursuant to the Principal Agreement, KC PRECAST is required to deduct $4.00 per hour

      of post-tax wages as a vacation account deduction from its covered employees’ paychecks

      and remit payment of those vacation account deductions to the Pension Fund.

15.   The monthly reports, contributions, union dues and vacation account deductions during all

      times relevant were due on or before the fifteenth (15th) day of the calendar month

      following the calendar month during which the work was performed.

16.   Pursuant to Section 502(g)(2) of ERISA, the CBA and Trust Agreements, employers who

      fail to submit their monthly reports, contributions, union dues and vacation account

      deductions to the Trust Funds on a timely basis are responsible for the payment of

      liquidated damages at a rate of twenty percent (20%) of the amount unpaid and interest at



                                          Page 3 of 5
      Case: 1:19-cv-01900 Document #: 1 Filed: 03/19/19 Page 4 of 5 PageID #:4



      the rate of prime plus two percent (2%) per month for each month that contributions remain

      unpaid, plus any reasonable attorney’s fees and costs of maintaining suit.

17.   During the month of January 2019, KC PRECAST employed iron worker employees for

      which it was obligated to pay $1,425.30 in contributions, union dues and vacation account

      deductions to the Pension Fund (as the collection agent of the Trust Funds, the Union and

      vacation savings accounts).

18.   As a result of its failure to pay its contributions, union dues and vacation account

      deductions for the month of January 2019 by the due date (February 15, 2019), KC

      PRECAST owes $284.46 in liquidated damages and interest at a rate of prime plus two

      percent (2%) compounded monthly until the payment is received.

19.   The Plaintiff has been required to employ the undersigned attorneys to compel KC

      PRECAST to collect the outstanding contributions, union dues, vacation account

      deductions, liquidated damages and interest owed to the Pension Fund (as the collection

      agent of the Trust Funds, the Union and vacation savings accounts).

20.   The Plaintiff has complied with all conditions precedent in bringing this suit.

21.   KC PRECAST is obligated to pay the reasonable attorney’s fees and court costs incurred

      by the Plaintiff pursuant to the Principal Agreement, Trust Agreements and 29 U.S.C. §

      1132(g)(2)(D).



WHEREFORE, Plaintiff respectfully requests:

A.    That Judgment be entered in favor of Plaintiff and against Defendant KC PRECAST in the

      amount of $1,425.30 for unpaid contributions, union dues and vacation account deductions;

B.    That Judgment be entered in favor of Plaintiff and against Defendant KC PRECAST in the



                                          Page 4 of 5
      Case: 1:19-cv-01900 Document #: 1 Filed: 03/19/19 Page 5 of 5 PageID #:5



       amount of $284.46 for liquidated damages;

C.     That Judgment be entered in favor of Plaintiff and against Defendant KC PRECAST in an

       undetermined amount for interest compounded monthly at a rate of prime plus two percent

       (2%);

D.     That Judgment be entered in favor of Plaintiff and against Defendant KC PRECAST for

       any other contributions, union dues, vacation account deductions, liquidated damages and

       interest that are found to be due and owing in addition to the amounts referenced in

       paragraphs A through C above;

E.     That Defendant KC PRECAST be ordered to pay the reasonable attorney’s fees and costs

       incurred by the Plaintiff pursuant to the Principal Agreement, Trust Agreements and 29

       U.S.C. § 1132(g)(2)(D); and

F.     That Plaintiff has such other and further relief as the Court may deem just and equitable all

       at the Defendant KC PRECAST’s cost, pursuant to 29 U.S.C. § 1132(g)(2)(E).



                                                     Respectfully Submitted,

                                                     STRUCTURAL IRON WORKERS
                                                     LOCAL NO. 1 PENSION FUND

                                                     /s/ Jeffrey A. Krol – 6300262
                                                     One of Plaintiff’s Attorneys

Jeffrey A. Krol
JOHNSON & KROL, LLC
311 S. Wacker Drive, Suite 1050
Chicago, IL 60606
(312) 757-5465
jeffkrol@johnsonkrol.com




                                           Page 5 of 5
